Citation Nr: 0919555	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-20 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from May 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

On his VA Form 9 (Appeal to Board of Veterans' Appeals), 
received by the RO in June 2007, the Veteran requested a 
hearing before a member of the Board sitting at the RO.  In 
July 2007, the Veteran was sent a letter with general 
information regarding hearings.  Later in July 2007, the 
Veteran responded that he still desired a hearing before a 
member of the Board sitting at the RO.  No further steps were 
taken to schedule the Veteran for a hearing.  The Veteran has 
a right to provide hearing testimony on appeal.  See 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2008).  In accordance with his request, the Veteran must be 
provided an opportunity to present testimony during a hearing 
before the Board sitting at the RO.  See 38 C.F.R. § 20.704 
(2008).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a member of the Board sitting at the RO.  
Notify the Veteran and his representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b).  
After the hearing, return the file to the 
Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment to the 
extent permitted by the hearing docket schedule.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

